Dissenting Opinion by
Hoffman, J.:
This Court should not re-try factual matters best left to the determination of the Review Board. Progress Manufacturing Company, Inc. v. Unemployment Compensation Board of Review, 406 Pa. 163, 176 A. 2d 632 (1962), reversing 195 Pa. Superior Ct. 110 (1961).
In this case, the Board found that Philco spokesmen “. . . insisted to the Union and its negotiators that its proposals had to be adopted ... or the plant would have to close.” The Board further found that Philco adhered to this position through April 26, 1964.
There is ample support for these findings in the testimony of Mr. Slovitsky, President of Local 102, and of Mr. Block, Vice President of the International Union. Mr. Slovitsky testified as follows:
“Q. Did the company indicate to you what would happen if these proposals were not accepted by the union?
“A. They would not operate if they did not have what they proposed.”
Mr. Block described the position taken by Philco’s negotiating team:
“Q. Was there anything said by Mr. Meredith or anybody else what would happen if you did not accept the proposals?
“A. The plant would not operate.
*249“Q. Beginning when?
“A. Bight at the termination of the existing contract.”
Moreover, the Board found that an earlier speech by Philco’s President, Charles Beck, constituted a similar ultimatum. In that speech, Mr. Beck stated that Philco was determined to achieve a radical revision of the existing collective bargaining agreement. Unless these changes were agreed to, everything else would be a “waste of time, money, and effort. . . .” He reminded the employees that the plant’s “ultimate survival” was at stake.
The majority opinion correctly notes that Mr. Meredith denied making the statement attributed to him, and that Mr. Beck’s threat was veiled in studied ambiguity. Nevertheless, we have repeatedly affirmed our statement in Stillman Unemployment Compensation Case, 161 Pa. Superior Ct. 569, 575, 56 A. 2d 380, 383 (1948), that: “The credibility of the witnesses, the weight of their testimony and the reasonable inferences to be drawn from it are for the board. Our duty is performed by studying the testimony in the light most favorable to the party in whose favor the board has found, giving that party the benefit of every inference which can logically and reasonably be drawn from it.” Bokoski Unemployment Compensation Case, 206 Pa. Superior Ct. 96, 211 A. 2d 124 (1965).
The record before us adequately supports the Board’s conclusion that it would have been futile for claimants to “. . . report to work [on April 27, 1964] when they knew that work would not be available to them under the same terms and conditions that existed prior thereto.” The law does not require the doing of a futile act. Since, as the Board found, Philco’s employees had “. . . no choice but to remain away and not to report for work,” they cannot be charged with ultimate responsibility for this work stoppage. Irvin Un*250employment Compensation Case, 198 Pa. Superior Ct. 308, 181 A. 2d 854 (1962).
I would affirm the decision of the Board awarding compensation to these claimants.
Watkins and Jacobs, JJ., join in this dissenting opinion.